215 F.2d 100
LEO J. MEYBERG CO.v.EUREKA WILLIAMS CORP.
No. 13877.
United States Court of Appeals, Ninth Circuit.
July 30, 1954.Writ of Certiorari Denied Nov. 8, 1954.See 75 S.Ct. 113.

H. W. Glensor, San Francisco, Cal., for appellant.
Pillsbury, Madison & Sutro, Maurice D. L. Fuller, Jr., John B. Bates, Thomas E. Haven, Anthony P. Brown, San Francisco, Cal., Goddard, McClintock, Fulton & Donovan, Detroit, Mich., for appellee.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
The complaint herein alleges a violation of Sec. 3 of the Clayton Act, 15 U.S.C.A. Sec. 14, by reason of the refusal of appellee to continue business relations with appellant unless appellant would agree to deal exclusively in the product of appellee.  That section of the Clayton Act makes it unlawful to enter into any lease, sale, or contract conditioned upon the lessee or purchaser not dealing in the goods of a competitor, where the effect of such lease, sale or contract may be to substantially lessen competition or create monopoly.  The contract (of 1944) previously existing between the parties was, by its terms, terminable at will, and contained no provision violative of Sec. 3 of the Clayton Act.  In July, 1952, appellee terminated the contract by telegram for the reason heretofore stated, because appellant was continuing to deal in the product of a competitor of appellee.


2
Prior to July, 1952, the contract between the parties did not forbid appellant to deal in products of a competitor of appellee.  After July, 1952, there was no contract, lease or sale between the parties at all.  It is manifest that there could be no violation of said Sec. 3 by entering into an illegal lease, sale or contract.


3
The judgment of the district court dismissing this case must therefore be, and it hereby is, affirmed.